Citation Nr: 0818126	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The appellant was a member of the United States Marine Corps 
Reserves from August 1969 to January 1973, with a period of 
active duty for training (ACDUTRA) from August 1969 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.  The Board notes that the appellant was 
given 60 days to submitted additional evidence after the 
March 2008 Travel Board hearing.  The record reflects that 
additional evidence was received.  The record also contains a 
statement, signed by the appellant and dated in March 2008, 
waving RO consideration of medical records regarding 
glaucoma.  As such, the Board will consider the evidence 
received after the March 2008 hearing and proceed to 
adjudicate the claim on the merits.


FINDING OF FACT

The evidence does not show that the appellant's bilateral 
glaucoma is the result of injury or disease during any period 
of active service, to include any ACDUTRA.


CONCLUSION OF LAW

Bilateral glaucoma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In a January 2004 letter, which predates the January 2005 
rating decision on appeal, the RO notified the appellant of 
the first element, i.e., that the evidence needed to show 
that his bilateral glaucoma had its onset in or was 
aggravated by service.  The letter also satisfied the second 
and third elements because they notified him of the evidence 
that he was responsible for submitting and identified the 
evidence that VA would obtain.  

As to the fourth element, the January 2004 letter did not 
specifically advise the appellant to send VA any evidence in 
his possession that pertained to the claim.  This VCAA notice 
error is presumed prejudicial to the appellant, and VA has 
the burden of rebutting this presumption.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The Board finds 
that a reasonable person could be expected to understand from 
the notice letter that he was to submit evidence to VA.  
Indeed, the letter from VA to the appellant, noted above, 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the March 
2006 Statement of the Case included 38 C.F.R. § 3.159(b)(1).  
Furthermore and as noted above, at the March 2008 Travel 
Board hearing, the appellant was given 60 days to submit 
additional evidence in support of his claim.  The Board notes 
that additional evidence was received in April 2008.  Thus, 
the Board finds that the essential fairness of the 
adjudication was not frustrated.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  As such, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007)

Moreover, notice was not provided in the above notice letter, 
or in any other correspondence, that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This omission is not prejudicial to the 
appellant.  Indeed, because the appellant's claim of service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the appellant.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the appellant's service treatment records and reports of 
post-service private and VA treatment and examination.  
Additionally, the claims file contains the appellant's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  The Board 
notes that the appellant has been provided a VA examination 
and sufficient competent medical evidence is of record to 
make a decision on this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, the record shows that there may be treatment 
records and a decision granting benefits from the Social 
Security Administration (SSA) relating to the appellant's 
claim for disability benefits from that agency.  However, 
there is already evidence of the appellant's current medical 
status and medical evidence of the first diagnosis of his 
bilateral glaucoma.  This case turns on whether the appellant 
was on active service at the time of his diagnosis of 
bilateral glaucoma.  Since the SSA records would not bear on 
this point, the Board finds that a remand to obtain 
additional treatment records is not necessary to adjudicate 
this claim because the records would have no reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the SSA records are not pertinent to the 
appellant's claim of entitlement to service connection and, 
as such, there is no violation of the duty to assist by VA in 
this regard.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005); see also 38 U.S.C. § 5103A(a)(2) (noting that VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (finding that while SSA's factual 
determinations are probative, their ultimate conclusions are 
neither binding nor controlling upon VA).  As such, the Board 
finds that the appellant will not be prejudiced if the Board 
proceeds to issue a decision on the merits.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The appellant asserts that service connection is warranted 
for bilateral glaucoma because the disability developed while 
he was serving as a U.S. Marine Corps Reservist.  See 
Substantive Appeal, received in March 2006.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.

Active military, naval, or air service includes active duty, 
any period of ACDUTA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The Board notes that 
presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 3.304(b) and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) regarding the appellant's period 
of ACDUTRA are not available.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant was a member of the U.S. Marine Corps Reserves 
from August 1969 to January 1973, and had a period of ACDUTRA 
from August 27, 1969 to February 21, 1970.  See DD Form 214.  
The appellant did not serve on active duty.  See Response 
from National Personnel Records Center (NPRC), with 
completion date in February 2004.

Initially, the Board notes that the competent medical 
evidence of record reflects a current diagnosis of end-stage 
glaucoma in both eyes.  See, e.g., January 2005 VA 
examination report.  Therefore, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

Regarding service incurrence, the report of an August 1969 
enlistment medical examination reveals that the appellant's 
eyes were normal and he had 20/20 vision in each eye (with a 
physical profile of "1" for his eyes).  The service 
treatment records reflect that the appellant was considered 
physically qualified for release from active duty by reason 
of a physical examination conducted on February 17, 1970.  A 
report of medical examination and report medical history, 
each dated in July 1971, reflect a normal eye examination and 
no complaints related to the appellant's vision.  An annual 
examination and report of medical history, each dated in May 
1972, also reflect a normal eye examination and no vision-
related complaints.  A letter from R.M.N., M.D., dated 
November 28, 1972, reflects that the appellant was found to 
have glaucoma in both eyes on November 7, 1972.  This letter 
also noted that the appellant had been under treatment for 
such since that date.  An annual medical examination, also 
dated November 28, 1972, found the appellant's eyes to be 
abnormal and noted "Glaucoma, both eyes. CD."  It was noted 
that the appellant was not qualified for retention in the 
Marine Corps Reserves and "to perform all the duties of his 
rate at sea and in the field."  See also Report of medical 
history, dated in November 1972 (noting complaints of eye 
trouble).  The appellant was found physically unqualified for 
retention in the Marine Corps Reserves by reason of glaucoma, 
bilateral, and was discharged.  See Letter from Commanding 
Officer, dated in January 1973.  The record reflects that the 
appellant was honorably discharged.

Regarding medical evidence of a nexus, the record reflects 
that the appellant was given a VA examination in January 
2005.  The VA examiner noted in the examination report that 
the appellant was diagnosed with primary open-angle glaucoma 
in November of 1972 while in the service and that he was 
started on glaucoma drops at that time.  The VA examiner 
opined that the advanced open-angle glaucoma that the 
appellant currently has is related to the appellant's in-
service glaucoma.  The Board points out, however, that the VA 
examiner who opined that the appellant's current bilateral 
glaucoma is related to service was apparently unaware of the 
distinction between active military service versus being in 
the Reserves, i.e., the time frame during which he was a 
member of the Marine Corps Reserves but had no period of 
active service, ACDUTRA, or inactive duty training.  The 
official military records from NPRC only show that the 
appellant had ACDUTRA from August 1969 to February 1970.  
Because only official service department records can 
establish if and when an individual was serving on active 
duty, active duty for training, or inactive duty training, 
see Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992), the initial diagnosis 
of bilateral glaucoma in November 1972 did not occur during 
active military, naval, or air service.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Thus, because the VA medical 
assessment is based on an inaccurate factual premise, it is 
of no probative value.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  In the absence of any evidence to the contrary, 
the Board finds that service connection on a direct basis is 
not warranted for bilateral glaucoma.

As noted above, since the appellant has not serve on active 
duty or reached "veteran" status, the presumption of 
service incurrence is not for application.

The Board also acknowledges the private medical records 
submitted by the appellant in support of his claim, to 
include records from P.L.K., M.D.  A review of these private 
medical records reveals treatment and surgeries related to 
the appellant's glaucoma.  However, the private medical 
records do not contain evidence or a competent medical 
opinion that the appellant's bilateral glaucoma manifested in 
or is related to his period of ACDUTRA.  The Board further 
notes a record from Disability Determination Services, noting 
a May 1990 examination, indicates that the appellant had 
primary open-angle glaucoma, bilaterally, with an idiopathic 
etiology, bilaterally.  

In conclusion, the evidence of record does not show that the 
appellant's bilateral glaucoma was incurred or aggravated 
during active service.  The Board again acknowledges the 
appellant's contention that he was diagnosed with bilateral 
glaucoma while still fulfilling his military obligation.  
(See Transcript at 18.)  However, the record clearly shows 
that the appellant's bilateral glaucoma was first diagnosed 
in November 1972.  In this regard, the Board reiterates that 
while the appellant was a member of the Marine Corps Reserves 
in November 1972, he was not on ACDUTRA (or active duty or 
inactive duty training) at that time.  Therefore, service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral glaucoma is 
denied.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


